Me. Justice MacLeaey,
after making the above statement of facts, rendered the following opinion of the court:
We consider that the order issued hy the District Court of Humacao on August 14, 1902, annulling the attachment was merely an interlocutory order and did not finally dispose of the case pending before the court, and for that reason an appeal does not lie therefrom to this court.
We adjudge that we should dismiss and do dismiss the appeal taken in this case hy Eugenio Ruiz de Val from the order of the District Court of Humacao aforesaid, and condemn the said Ruiz de Val to the payment of the costs of this appeal. The record herein is ordered to be returned and that a certified copy of this judgment he sent to the District Court of Humacao for compliance therewith.
Chief Justice Quiñones and Justices Hernández and Sulz-bacher concurred.
Mr. Justice Figueras did not sit at the hearing of this case.